DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
 Status of the Claims
Claims 1-39 and 42 were previously pending and subject to a final office action mailed 02/22/2022. Claims 21, 36, 39 and 42 were amended; no claim was cancelled or added in a reply filed 07/11/2022. Therefore claims 1-39 and 42 are currently pending and subject to the non-final office action below. 
Response to Arguments
Applicant's arguments filed 07/11/2022 in regards to 101 rejection have been fully considered but they are not persuasive.
Applicant argues that the claims are not directed towards an abstract idea because the activity recited in the claims (i.e. communication) is between two servers and does not include any people. Therefore, it cannot be considered abstract (remarks p. 9-10).
Examiner respectfully disagrees and respectfully notes that Applicant’s argument disregards the 2-step analysis of the Alice/Mayo test for eligibility. 
According to MPEP 2106.07(a), “For Step 2A Prong One, the rejection should identify the judicial exception by referring to what is recited (i.e., set forth or described) in the claim and explain why it is considered an exception. For example, if the claim is directed to an abstract idea, the rejection should identify the abstract idea as it is recited (i.e., set forth or described) in the claim and explain why it is an abstract idea.”
In regards to paragraph above, the final office action dated 02/23/2022 identified certain methods of organizing human activity as the abstract idea recited within the independent claims by referring to the following limitations “decomposing, comprising partitioning the specific time interval at least twice, thereby to define at least first and second partitions thereof, each partition comprising a sequence of sub-intervals each having a length which does not exceed the specific time interval’s length; accessing at least one data repository to determine a characterization of each sub-interval comprising a value allocated thereto by at least one facility; computing a first value for said first partition by summing values, accessed from said at least one data repository, allocated respectively to sub-intervals defined by said first partition, computing a second value for said second partition by summing values associated respectively with sub-intervals defined by said second partition, identifying an optimal partition from among said at least first and second partitions; the optimal partition comprising, for at least one incoming request, N > 1 sub-intervals whose combined length equals said specific time interval, and causing the organization which is associated with the time interval splitting to send N requests to the individual facility respectively defining said N sub-intervals as the respective requests' time intervals, wherein at least one value summed in said computing operations, is associated with a sub-interval comprising plural time units rather than with each of the plural time units individually”. 
The office action further explained that the limitations describe a certain method of organizing human activity because “the method allows for commercial or legal interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions (i.e. following rules or instructions).”
However, Applicant argues that the claims do not recite said abstract idea because according to the MPEP at least one person needs to be involved in performing the claims (please see MPEP 2106.04(a)(2)(ii) states that “ Finally, the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping”). 
Examiner respectfully disagrees because MPEP 2106.04(a)(2)(ii) also states that “It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.” Therefore, whether there are zero or multiple people, the determination is based on whether the activity itself falls within one of the sub-groupings. In this case, the activity recited within the claims falls within the sub grouping of “commercial or legal interactions, and managing personal behavior and relationships or interactions between people”. 
Furthermore, the specification demonstrates that the current claims are directed towards performing a split hotel stay reservation (commercial interaction) which is between the requester and the hotel party (managing interactions between people). The current claims merely link the generic processors to the abstract idea in order to automate the splitting of the hotel stay reservation process which does not integrate the abstract idea into a practical application (please see MPEP 2106.05(f) “Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.”). As such, the claims are directed towards an abstract idea without it being integrated into a practical application or providing significantly more limitations. 
Applicant’s arguments with respect to 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a time interval splitting controller” in claim 21/36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 21-39 and 42 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21/36, 39 and 42 recite “determining whether said query about said interval at said facility was asked recently”. The bolded limitation renders the claim indefinite because Examiner is unable to determine the scope of the limitation. The highlighted limitation is a subjective limitation and neither the claim nor the specification gives an objective standard on how to measure “recently”. For these reasons, the limitation is indefinite. For examination purposes, the limitation will be interpreted to mean “that the cache still has a record of the query”. 
Claims 22-35, 37-38 are also rejected under 112b for failing to cure the deficiency above. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-39 and 42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 21/36 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “decomposing, comprising partitioning the specific time interval at least twice, thereby to define at least first and second partitions thereof, each partition comprising a sequence of sub-intervals each having a length which does not exceed the specific time interval’s length; accessing at least one data repository to determine a characterization of each sub-interval comprising a value allocated thereto by at least one facility; computing a first value for said first partition by summing values, accessed from said at least one data repository, allocated respectively to sub-intervals defined by said first partition, computing a second value for said second partition by summing values associated respectively with sub-intervals defined by said second partition, identifying an optimal partition from among said at least first and second partitions; the optimal partition comprising, for at least one incoming request, N > 1 sub-intervals whose combined length equals said specific time interval, and causing the organization which is associated with the time interval splitting to send N requests to the individual facility respectively defining said N sub-intervals as the respective requests' time intervals, wherein at least one value summed in said computing operations, is associated with a sub-interval comprising plural time units rather than with each of the plural time units individually, wherein the system is configured for determining whether at least one query Q about at least one interval at at least one facility was asked recently, and if so, accessing a response to said query Q from cached results .”
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions (i.e. following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites facility processors, individual facility processor, processor, computerized organizations, data repository and time interval splitting controller, cached results (claim 21), non-transitory tangible computer readable medium, facility processors, individual facility processor, computerized organizations, time interval splitting controller and at least one data repository, cached results (claim 36). Each of these additional limitations is recited at a high level of generality which amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claim 22 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application (each facility processor and reservation system are recited at a high level of generality which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations.
Dependent claim 23 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claim 24 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application (computerized organization(s) is/are recited at a high level of generality which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 25 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application (e-commerce website is recited at a high level of generality which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 26 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application (OTA is recited at a high level of generality which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependents claim 27-28, 30-33 and 38 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application (computerized organization(s) is/are recited at a high level of generality which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 29 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application (each facility processor is recited at a high level of generality which amounts to mere instructions to apply the exception in a computer environment and a networked plurality of physical facilities is a field of use limitation that is generally linking the abstract idea to a field of use) or providing significantly more limitations. 
Dependent claim 34 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application (reservation system and property management system (PMS) are recited at a high level of generality which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations.
Dependent claim 35 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application (reservation system and channel management system (CMS) are recited at a high level of generality which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 37 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 36 without successfully integrating the exception into a practical application (computerized organization and GDS are recited at a high level of generality which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Claim 39 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving, from a requester, a query seeking to reserve at least a portion of a specific facility, for a time interval which may be identified by a date and a number of time units; and responsively, in at least one of the following states: said specific facility has no vacant portions during said time interval; and/or said query does not request characterization of said time interval as a whole, decomposing said request, comprising for at least once partitioning said time interval thereby to define at least one sequence of sub-intervals, and providing characterizations of each of said sub-intervals to said requester: including determining whether said query about said interval at said facility was asked recently and if so, accessing a response to said query from cached results”
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions (i.e. following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites a specific facility processor, a processor and cached results. Each of these additional limitations is recited at a high level of generality which amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claim 42 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application (a bloom filter is recited at a high level of generality which amounts to mere instructions of applying the abstract idea into a computer environment) or providing significantly more limitations (Examiner notes that even if the bloom filter is analyzed as extra solution element. The bloom filter would be well understood routine and conventional and paragraph 134 of the current specification and https://web.archive.org/web/20131130170823/http://en.wikipedia.org/wiki/Bloom_filter demonstrate that the conclusion that employing a bloom filter is well-understood, routine and conventional is supported by Berkheimer).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-28, 30-34 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2014/0337068) in view of Lebreton (US 2010/0293011), Robertson (US 2007/0067193), Lataille (US 2014/0089248) and Zacharia (US 2013/0073323).
As per claim 21/36, Nelson discloses a system for optimizing utilization of a population of underutilized physical facilities managed by an OTA aggregator connected to multiples OTAs and specific lodging servers and a computer program product, comprising a non-transitory tangible computer readable medium having computer readable program code embodied therein, said computer readable program code adapted to be execute to implement a method for optimizing utilization of a population of underutilized physical facilities, the system comprising:
a time interval splitting controller operative to communicate with a plurality of computerized organizations, the time interval splitting controller being configured to at least once perform the following operations when a computerized organization, from among less than all of the plurality of computerized organizations, seeks to reserve at least one portion of at least one physical facility for a specific time interval (paragraph 76-79, fig. 7-9, an online entity queries multiple online agencies for accommodations prices when the online entity is seeking to secure a reservation):
 decomposing, comprising using a processor for partitioning the specific time interval at least twice, thereby to define at least first and second partitions thereof, each partition comprising a sequence of sub-intervals each having aAppl. No.: Not Yet AssignedPage 3 of 11 length which does not exceed the specific time interval's length; length which does not exceed the specific time interval’s length (paragraph 76-79, the system partitions the time interval to find the prices for every night of the time interval and also for multi-night stays (i.e. two night stay))
accessing at least one data repository to determine a characterization of each sub-interval comprising a value allocated thereto by at least one facility processor (paragraph 76-79, the OTA aggregator is connected directly to hotel repositories to obtain the rates for the partitions); 
identifying an optimal partition from among said at least first and second partitions; the optimal partition comprising, for at least one incoming request, N > 1 sub-intervals whose combined length equals said specific time interval (paragraph 76-79, 85-87 and 109, the optimal combination that meets the lowest possible combination of rate is identified), and
 causing the computerized organization which is associated with the time interval splitting controller to send N requests to the individual facility processor respectively defining said N sub-intervals as the respective requests' time intervals (paragraphs 73, 76-79, the OTA aggregator places corresponding reservations through the respective reservation system for the optimal combination), 
However, Nelson highly suggest but Lebreton explicitly discloses a reservation system with incoming requests from a distribution system to specific hotel reservation systems, each request defining a time interval, each time interval comprising a number of time units and being associated with a value allocated by the individual facility processor (fig. 1, 3, paragraph 19, the requests are sent to the specific hotel reservations system to inquire about the sub periods of stay) , the system comprising:
computing a first value for said first partition by summing values, accessed from said at least one data repository, allocated respectively to sub-intervals defined by said first partition (fig. 3, 5, paragraph 27 and 33, the system provides a first option comprising subintervals stay in different hotels. The total price sums the values associated with the sub intervals);
 computing a second value for said second partition by summing values associated respectively with sub-intervals defined by said second partition (fig. 3, 5, paragraph 27 and 33, the system provides a second option comprising subintervals stay in different hotels. The total price sums the values associated with the sub intervals); wherein at least one value summed in said computing operations, is associated with a sub-interval comprising plural time units rather than with each of the plural time units individually (fig. 3, 5 and paragraph 27, 33, the total price contains summed values of sub-intervals from the same property lasting more than one night).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Lebreton in the teaching of Nelson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Nelson does not disclose but Robertson discloses a system for optimizing utilization of a population of underutilized physical facilities managed by a corresponding population of facility processors, where utilization is allocated by each individual facility processor responsive to a stream of incoming requests to the individual facility processor from any of a plurality of computerized organizations (fig. 1-2, paragraph 44-46, 49-51 , the travel agencies are connected to the hotels servers via either the central reservation office or a webservice, wherein the allocation of the rooms are still allocated via the individual hotels).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Robertson in the teaching of Nelson in order to provide the confirmation required to give peace-of-mind that the reservation has been delivered to the hotel (Robertson, paragraph 51).
However, Nelson does not disclose a time interval splitting controller operative to communicate with less than all of the plurality of computerized organizations. But, Lataille discloses a time interval splitting controller operative to communicate with less than all of the plurality of computerized organizations (see at least paragraph 64-71, the reservation system can dynamically choose one from at least two data source and retrieve the corresponding data from the chosen data source by applying a data source adaptation method to compute a decision process).  
One of ordinary skill in the art would have recognized that applying the known technique of Lataille to Nelson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lataille to the teaching of Nelson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the dynamic selection between at least two data sources and retrieve the corresponding data from the chosen data source by applying a data source adaptation method. Further, applying the data source adaptation method to Nelson with retrieving the corresponding data from the chosen data source, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the system to efficiently reduce the polling error rate of the inventory source. 
However, Nelson does not disclose but Zacharia discloses wherein the system/method is configured for determining whether at least one query Q about at least one interval at at least one facility was asked recently, and if so, accessing a response to said query Q from cached results (paragraph 23-26, 30, 50, 77, the system probes the cache to determine if it contains the results to the query, if so, the results of the cache and accessed and presented to the user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Zacharia in the teaching of Nelson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
As per claim 22, Nelson does not disclose but Robertson explicitly discloses wherein each facility processor comprises a reservation system used by at least one of: a hotel; a Vacation Rental facility; an AirBnb, and a HomeAway (paragraph 27, 44, 47, the reservation system of the hotels allows the hotels to process the reservation requests received and provide confirmation)(please see claim 21 rejection for combination rationale).
As per claim 23, Nelson discloses wherein each time unit from among the plural time units comprises a day (paragraph 17, 76-78).
As per claim 24, Nelson does not disclose but Robertson discloses wherein the computerized organization itself comprises a "middleman" which operates responsive to a stream of incoming requests to utilize physical facilities, originating from any of a plurality of computerized organizations (fig. 2, paragraph 44, 50, the DAEX works as a “middleman” between the hotels and the travel agencies)(please see claim 21 rejection for combination rationale).
As per claim 25, Nelson does not disclose but Robertson discloses wherein at least one computerized organization comprises an e-commerce website (paragraph 45) (please see claim 21 rejection for combination rationale).
As per claim 26, Nelson does not disclose but Robertson discloses wherein said at least one computerized organization comprises an OTA (paragraph 45) (please see claim 21 rejection for combination rationale).
As per claim 27, Nelson does not disclose but Robertson discloses wherein the computerized organization comprises a wholesaler (paragraph 12, 23 and 27) (please see claim 21 rejection for combination rationale).
As per claim 28, Nelson does not disclose but Robertson discloses wherein the computerized organization comprises a merchant (paragraph 12, 23 and 27) (please see claim 21 rejection for combination rationale).
As per claim 30, Nelson discloses wherein said at least one portion of a physical facility comprises at least one of: a suite; an apartment and a room (paragraph 79, a room).
As per claim 31, Nelson highly suggests but Lebreton explicitly discloses wherein said identifying comprises comparing at least said first and second values to identify as the optimal partition, a partition from among said partitions having a most desirable value using a predetermined ranking of desirability (paragraph 32-33, fig. 5) (please see claim 21 rejection for combination rationale).
As per claim 32, Nelson highly suggests but Lebreton explicitly discloses wherein said identifying an optimal partition comprises using a user-interface to present characterizations of each partition of said at least first and second partitions to an end-user, and accepting the end-user's indication of the optimal partition (paragraph 27, 32-33, fig. 5) (please see claim 21 rejection for combination rationale).
As per claim 33, Nelson discloses wherein said at least one physical facility comprises at least one hotel (paragraph 62, fig. 8).
As per claim 34, Nelson does not disclose but Robertson explicitly discloses wherein said reservation system comprises a Property Management System (PMS). (paragraph 47, 49-50)(please see claim 21 rejection for combination rationale).
As per claim 37, Nelson does not disclose but Robertson explicitly discloses wherein the computerized organization comprises a GDS (paragraph 27)(please see claim 21 rejection for combination rationale).
As per claim 38, Nelson discloses wherein said accessing comprises, at least once, determining characterizations of a time interval and of a partitioned time interval, both from a single facility (paragraph 74-78, the system determines the rates for the whole time interval and a part of the time interval from the same hotel).
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Lebreton, Robertson and Lataille, as disclosed in the rejection of claim 21, in further view of Nishida (US 2011/0099038).
As per claim 29, Nelson in view of Robertson highly suggest but Nishida explicitly discloses wherein each facility processor manages a chain, comprising a networked plurality of physical facilities (paragraph 67-69).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Nishida in the teaching of Nelson in view of Robertson in order to provide a reservation system for managing remaining vacant rooms in all reservation sites properly while maintaining a chance of request for reservation for accommodations even when users gather to a specific reservation site (Nishida, paragraph 8).
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Lebreton, Robertson, Lataille and Zacharia, as disclosed in the rejection of claim 22, in further view of Barrera (US 2004/0267567).
As per claim 35, Nelson highly suggests but Barrera explicitly discloses wherein said reservation system comprises a Channel Management system (CMS)(paragraph 57-58).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Barrera in the teaching of Nelson in order to provides exclusive bookings for employees of a company (Barrera, paragraph 58).
Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2014/0337068) in view of Lebreton (US 2010/0293011) in further view of Robertson (US 2007/0067193) and Zacharia (US 2013/0073323)
As per claim 39, Nelson discloses a utilization optimization method comprising:
receiving, from a requester, a query seeking to reserve at least a portion of a specific facility managed by a specific facility processor, for a time interval which may be identified by a date and a number of time units (paragraph 17, 34 and 99); and 
responsively, in at least one of the following states: said specific facility has no vacant portions during said time interval; and/or 
said query does not request characterization of said time interval as a whole (paragraph 17, 34, 76-78 and 99, the request does not characterize the time interval),  MAIL STOP PCT  Attorney Docket No.: 067913.000585 
decomposing said request, comprising using a processor for at least once partitioning said time interval thereby to define at least one sequence of sub-intervals (paragraph 17, 34, 76-78 and 99).
However, Nelson does not disclose but Lebreton discloses providing characterizations of each of said sub-intervals to said requester (fig. 5, paragraph 27 and 33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Lebreton in the teaching of Nelson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Nelson does not disclose but Robertson discloses at least a portion of a specific facility managed by a specific facility processor (fig. 1-2, paragraph 44-46, 49-51, the travel agencies are connected to the hotels servers via either the central reservation office or a webservice, wherein the allocation of the rooms are still allocated via the individual hotels).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Robertson in the teaching of Nelson in order to provide the confirmation required to give peace-of-mind that the reservation has been delivered to the hotel (Robertson, paragraph 51).
However, Nelson do not disclose but Zacharia discloses determining whether said query about said interval at said facility was asked recently and if so, to access accessing a response to said query from cached results (paragraph 23-26, 30, 50, 77, the system probes the cache to determine if it contains the results to the query, if so, the results of the cache and accessed and presented to the user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Zacharia in the teaching of Nelson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2014/0337068) in view of Lebreton (US 2010/0293011), Robertson (US 2007/0067193), Lataille (US 2014/0089248) and Zacharia (US 2013/0073323), as disclosed in the rejection of claim 21, in further view of Khakpour (US 2013/0227051). 
As per claim 42, Nelson does not disclose but Khakpour discloses wherein a Bloom filter is employed to determine whether at least one incoming request was asked recently (paragraph 151 and 157, Khakpour in paragraph 151 and 157 disclose that the system caches the “content” of queries and it can determine how many times a query has been received for that content and whether it is the first query received for that “particular content”. Considering that Khakpour caches the “content” of a query and that Nelson teaches receiving a query with a time interval, applying the technique of Khakpour to Nelson will result in the content of the query of Nelson (i.e. time interval) to be cached and the bloom filter will be able to determine if a query for the content (i.e. time interval) has been received before and serve the result from the cache if the determination is positive).
One of ordinary skill in the art would have recognized that applying the known technique of Khakpour to Nelson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Khakpour to the teaching of Nelson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate a Bloom filter is employed to determine whether at least one incoming request was asked recently. Further, applying a bloom filter as disclosed in Khakpour to Nelson to determine whether at least one incoming request was asked recently would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the system to efficiently retrieve data. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628